DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing element is positioned between the key-receiving axial end of the internal cavity and the lock cylinder must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 2,872,803 to Swanson.
Swanson discloses a padlock configured to be locked and unlocked by a key, the padlock comprising: a lock body (10) having an internal cavity (bore that receives 16) that extends along an axial direction between a pair of axial ends including a key-receiving axial end (figures 1 and 2); a locking mechanism (16, 72) received in the internal cavity of the lock body in which the locking mechanism is a linear lock configured to receive the key therein along the axial direction from the key-receiving axial end (figures 2 and 3), the locking mechanism including at least a lock cylinder (16) and having an axial length that is less than an axial distance between the pair of axial ends (figures 2 and 3); and a biasing element (56) received in the internal cavity of the lock body and contacting the locking mechanism to bias the lock cylinder along the axial direction to maintain a key stop distance from a key stop on the lock cylinder to the key-receiving axial end of internal cavity (figures 2 and 3), as in claim 1.

Swanson further discloses the biasing element is positioned between an axial end of the internal cavity opposite the key-receiving axial end and the lock cylinder (figures 2 and 3), as in claim 8, wherein the locking mechanism includes a cam (72) secured to the lock cylinder between the biasing element and the lock cylinder, as in claim 9, and where a portion of the biasing element is received by the cam (figures 2 and 3), as in claim 10, as well as the cam includes a recessed opening on an axial end thereof which receives at least in part the biasing element (opening that allows the biasing element therethrough), as in claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, as applied above, in view of U.S. Patent Number 7,454,934 to Lin.
Swanson discloses the invention substantially as claimed.  However, Swanson does not disclose tumblers of the lock cylinder having a direction of displacement parallel to the key insertion direction.  
Lin teaches of a lock cylinder (20) having a direction of insertion of the key into the locking mechanism (via 21) is parallel with a direction of displacement of a plurality of tumblers (10) in the locking mechanism, as in claim 3, wherein a plurality of tumbler springs (45, 53, 55) bias the plurality of tumblers towards the key-receiving axial end, as in claim 4.
All of the component parts are known in Swanson and Lin.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a lock cylinder as taught by Lin onto the padlock in Swanson, since the direction the tumblers are actuated are in no way dependent on the securing ability of the padlock, and the lock cylinder having tumblers that transition in a direction parallel to the key insertion direction could be used in combination with a padlock, where the combined tumbler spring biasing force applied by the plurality of tumbler springs is less than a biasing element biasing force applied by the biasing element for maintaining the key stop distance, to achieve the predictable results of providing a padlock with a lock cylinder that has a higher resistance to unauthorized opening attempts and picking.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, as applied above, in view of U.S. Patent Number 9,605,447 to Yano.

Yano teaches of a lock cylinder (11) and a biasing element (50) received in an internal cavity of a lock body (figure 2) and contacting the lock cylinder to bias the lock cylinder along the axial direction to maintain a key stop distance from a key stop on the lock cylinder to the key-receiving axial end of internal cavity (column 6, lines 13-29), wherein the biasing element is positioned between the key-receiving axial end of the internal cavity and the lock cylinder (figure 6), as in claim 7.
All of the component parts are known in Swanson and Yano.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the biasing element at the key insertion end of the internal cavity as taught by Yano onto the locking mechanism in Swanson, since the location of the biasing element is in no way dependent on the overall functionality of the padlock, and the biasing element could be used in combination with padlock to achieve the predictable results of biasing the lock cylinder into a locked position within the padlock.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to padlocks and locking assemblies:

U.S. Patent Number 9,945,157 to Zhang; U.S. Patent Number 9,441,399 to Yu et al.; U.S. Patent Number 9,260,883 to Raty et al.; U.S. Patent Number 8,511,118 to Lai et al.; U.S. Patent Number 7,849,720 to Reese; U.S. Patent Number 6,904,775 to Makos et al.; U.S. Patent Number 6,826,936 to Ming-Er et al.; U.S. Patent Number 5,394,711 to Pitkanen; U.S. Patent Number 5,263,348 to Wittwer; U.S. Patent Number 4,114,412 to Braatz.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
January 27, 2021